Sherwood, J.
The information filed ex officio by the Attorney-General inquires quo warrantothe respondent holds the office of city marshal of the city of Rich Hill, a city of the fourth class, he having failed to pay his taxes until after the date on which he claims to have been elected.
The demurrer of respondent to the information confesses this allegation of the information, to be true.
This cause has been submitted on demurrer. Following the ruling announced in State ex rel. v. Williams, 99 Mo. 291, and State ex inf. v. Berkeley, 140 Mo. 184, we hold the information sufficient and award judgment of ouster.
All concur.